DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings filed 6/10/2019 are accepted.  The examiner notes there are two pages of drawings and four figures formally filed in the application.
Specification
This application does not contain an abstract of the disclosure as required by 37 CFR 1.72(b).  An abstract on a separate sheet is required.
The specification filed 6/10/2019 is objected to because it does not contain a brief description on Figures 1-4.  The specification should be amended to include a section entitled “Brief Description of the Figures” and, for each individual figure, a brief (e.g. one sentence) description of what is depicted in said Figure.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1,  said claim is held to be indefinite. Initially, it is noted said claim is indefinite because there is no antecedent basis for the terms “the opposite collisions” or “the sheets of the graphene.”  It appears as if the phrase “the sheets of the graphene” could be amended to read “the graphene sheets” in order to overcome said rejection.  There is also no antecedent basis for the term “the charges of the opposite sign.”  It appears as if applicant is stating when subjected to electro-dynamic liquefaction, some of the graphene sheets will be positively charged and some graphene sheets will be negatively charged.
Furthermore, claim 1 is held to be indefinite because it is unclear what is meant by “at the opposite collisions of the sheets of graphene with the charges of the opposite sign…”  It is not clear what is meant by “opposite collisions.”  Is applicant attempting to claim a collision between oppositely charged graphene sheets;  between oppositely moving graphene sheets;  a collision of the graphene sheet with something having a charge of the opposite sign; etc.
Additionally, claim 1 is held indefinite because there is no antecedent basis for the term “their edges.”  It is believed applicant is referring to the edges of the oppositely charged graphene sheets which collided. 
Furthermore, claim 1 is held to be indefinite because it is unclear what is meant by a “covalent bond.” What criteria is applicant using to distinguish between covalent, ionic, and other types of bonding (van der Waals; hydrogen; etc).  Does the limitation “covalent bond” exclude the presence of edge functionalities being present (e.g. oxygen)?

With regards to claim 2 said claim is indefinite because it is unclear if said claim requires macrostructures (as opposed to aggregates or nano-material) be formed.  Additionally, said claim is indefinite because there is no antecedent basis for the term “the electrolyte.”  The term “prevent sticking of the graphene sheets” is also held to be indefinite as it is unclear if the graphene sheets are those of the macrostructure;  those that did not form a macrostructure; etc.  It also is not clear what constitutes “sticking.”
With regards to claim 3, said claim is held to be indefinite because there is no antecedent basis for the terms “the process” or “the product.”
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 


A) The breadth of the claims;-the claim breadth is considered broad.  Specifically, the conditions for electro-dynamic liquefaction are not limited with regards to any parameter;  e.g. electrical field, distance between electrodes, density of graphene sheets present; atmosphere/solution present;  the size of aggregate/macrostructure that is obtained.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(B/C) The nature of the invention/state of the prior art-the claim is considered not to be enabled because the nature of the invention is such that the prior art does not provide guidance to the skilled artisan on how to perform the claimed method.  Specifically, the prior art does not teach forming graphene macrostructures under elector-dynamic liquefaction.  The prior art also does not teach the formation of chemical bonds under such conditions for other/similar materials.  THE prior art also does not disclose or suggest how to select reaction conditions in order to obtain the formation of covalent bonds along the edge of oppositely charged particles.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

 (D) The level of one of ordinary skill-Given the state of the prior art (as summarized above), the level of one of ordinary skill in the art is considered low.  The examiner further notes the formation of edge bonds of graphene particles is a relatively new technology and is not considered predictable/known.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(E) The level of predictability in the art-the level of predictability in the art is considered low considering the lack of prior art literature related to such electro-dynamic fluidized reactions of graphene.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(F) The amount of direction provided by the inventor-the amount of direction provided by the inventor is considered low for the reasons noted above.  Specifically, the conditions for the electro-dynamic liquefaction reaction are not disclosed/discussed with specificity with regards to any parameter;  e.g. electrical field, distance between electrodes, density of graphene sheets present; atmosphere/solution present;  the size of aggregate/macrostructure that is obtained.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(G) The existence of working examples-While the specification contains a section labeled “Example,” Applicant’s specification does not contain a working example that has been reduced to practice or that would provide sufficient detail to the skilled artisan to allow for the invention to be duplicated without a large quantity of experimentation needed to make or use the invention.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date], to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN R KRUER/Primary Examiner, Art Unit 3649